THE HONORABLE, THE SENATE
By Senate Resolution 40 you have asked for my opinion as to the constitutionality of Senate Bill 663. Senate Bill 663 would repeal sec. 20.435 (4) (ef) and sec. 49.70
of the statutes if enacted into law.
Section 49.70, Stats., provides authority to the Department of Health and Social Services to exercise options to purchase certain securities of Menomonie Enterprises, Inc., to accept an assignment of such securities, and to make loans which shall be secured by pledges of such securities. Section 49.70 (6), Stats., also provides that such securities shall be exempt assets when the owner is a minor. Section 20.435 (4) (ef), Stats., provides as a continuing appropriation all balances remaining on June 30, 1969, for the purposes set forth in sec. 49.70.
The repeal of either one of these sections or both will not affect any constitutionally protected right or privilege of any *Page 523 
person or their property. Under such circumstances any grant, privilege or charity presently provided by these statutes is subject to repeal at the discretion of the legislature.
RWW:RBM